



Exhibit 10.9.7




UK SUB-PLAN
under the
ACCELERATE DIAGNOSTICS, INC.
2012 OMNIBUS EQUITY INCENTIVE PLAN


This UK Sub-Plan, adopted under the 2012 Accelerate Diagnostics, Inc. Omnibus
Equity Incentive Plan (the “Plan”), is effective as of September 14, 2018. To
the extent not specifically defined in this Sub-Plan, all capitalized terms used
in this Sub-Plan shall have the meaning set forth in the Plan.


1.
Purpose. The primary purpose of this Sub-Plan is to amend those provisions of
the Plan which are required to be amended in order for awards made under the
Plan, and communications concerning those awards, to be exempt from provisions
of the United Kingdom Financial Services and Markets Act 2000 (the “FSMA”).



2.
Application. This Sub-Plan shall be used solely to grant awards to employees of
the Company or any member of the same Group as the Company resident and
providing services in the United Kingdom. For this purpose, the term “Group” in
relation to the Company shall have the meaning given to such term in Section 421
of the FSMA.



3.
Restricted Delivery of Awards. The settlement of awards under this Sub-Plan
shall be made only in shares of Stock or such other securities of the Company
that may arise from such shares of Stock under the adjustment provisions of the
Plan. For the avoidance of doubt, and without limitation, no cash settlement of
awards (including dividends or dividend equivalent payments in cash) shall be
permissible.



4.
Exercise of Options/Vesting of Awards. The Administrator may specify, in its
discretion, any other conditions of exercise and/or vesting of awards that will
be specified in the Award Agreement.



5.
Restricted Transfer of Rights. The persons to whom rights under any award may be
assigned or transferred, whether by will or the laws of descent and distribution
or the transferability of awards shall be limited to a Participant's children
and step-children under the age of eighteen, spouses and surviving spouses and
civil partners and civil partners (within the meaning of the United Kingdom
Civil Partnerships Act 2004) and surviving partners.



6.
Tax. All awards will be subject to tax withholding but, for the purposes of this
Sub-Plan, references to “tax” shall be read and construed as including, without
limitation, United Kingdom income tax and primary class 1 (employee’s) national
insurance contributions that the Participant’s employer is liable to account for
and, if so agreed between the Company and the Participant, secondary class 1
(employer’s) national insurance contributions that the Participant’s employer is
liable to account for.



7.
Incorporation of Plan Provisions. The provisions of the Plan shall apply to all
awards made under this Sub-Plan and shall accordingly be deemed to be
incorporated herein, save as varied by the terms of this Sub-Plan.



IN WITNESS WHEREOF, the Company has caused this Fourth Amendment to be executed
as of this 14th day of September, 2018.




ACCELERATE DIAGNOSTICS, INC.
/s/ Steve Reichling
Steve Reichling
Chief Financial Officer






